Name: Council Regulation (EEC) No 1423/88 of 24 May 1988 on the granting of aid for certain varieties of rice of the Indica type or profile in Portugal
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 27. 5 . 88 Official Journal of the European Communities No L 131 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1423/88 of 24 May 1988 on the granting of aid for certain varieties of rice of the Indica type or profile in Portugal to two marketing years ; whereas such a period is not liable to ensure the achievement of the objectives of varietal conversion ; whereas provision should consequently be made for the immediate application in Portugal of the arrangements provided for in Article 8a of Regulation (EEC) No 1418/76, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (3) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of European Parliament (2), Whereas Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3990/87 (4), provides in Article 8a (2) thereof that for the production of certain varieties of rice of the Indica type or profile, the aid is to be granted in respect of rice sown during the 1987/88 marketing year and until the end of the 1991 /92 marketing year ; whereas, pursuant to Article 261 of the Act of Accession, Regulation (EEC) No 1418/76 does not apply to Portugal until 1 January 1991 ; Whereas the application of the varietal conversion arrangements in that country would therefore be restricted HAS ADOPTED THIS REGULATION : Article 1 The system of production aid for certain varieties of the Indica type or profile provided for in Article 8a of Regulation (EEC) No 1418/76 shall apply to Portugal from 1 April 1988 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1988 . For the Council The President H.-D. GENSCHER (') OJ No C 88 , 5 . 4. 1988 , p. 4. (2) Opinion delivered on 19 May 1988 (not yet published in the Official Journal). (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 377, 31 . 12 . 1987, p. 15.